DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/11/20 has been accepted and entered.  Accordingly claims 1-8, 11-15 have been amended and claims 16-17 are new.  

Response to Arguments

	Applicants arguments filed 11/11/20 with respect to claims 1, 11, and 15 in conjunction with amendments “determining that a guard period, related to antenna switching for the transmission of the SRS, is configured adjacent in time to a SRS resource among the at least one SRS resource, wherein based on the guard period being configured adjacent in time to the SRS resource, and based on, the guard period overlapping  in time with at least one  physical uplink control channel (PUCCH) symbol which is to be used for transmitting a PUCCH:  a priority rule between the PUCCH and the guard periodhas been fully considered and are persuasive.  Therefore, rejections of claims 1-8, 11-17 are withdrawn.

Allowable Subject Matter
Claims 1-8, 11-17 are allowed.
Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “determining that a guard period, related to antenna switching for the transmission of the SRS, is configured adjacent in time to a SRS resource among the at least one SRS resource, wherein based on the guard period being configured adjacent in time to the SRS resource, and based on, the guard period overlapping  in time with at least one  physical uplink control channel (PUCCH) symbol which is to be used for transmitting a PUCCH:  a priority rule between the PUCCH and the guard periodhave overcome the cited prior art.  An updated search has been performed and no prior art solely or in any reasonable combination, reads on the claims as amended.  The closest prior art found, which was previously cited is as follows:
Liu et al US (20170302419) teaches a UE may be instructed to periodically transmit SRS symbols over component carriers in a set of aggregated component carriers according to a periodic SRS switching schedule. In some cases, one of the component carriers in the set of aggregated component carriers may be deactivated before a duration of the periodic SRS switching schedule is over. In such a case, the UE may need to adapt the periodic SRS switching schedule to compensate for the deactivated carrier. In embodiments of this disclosure, a UE is preconfigured to adapt the periodic SRS switching schedule in the event that a component carrier is deactivated.  Further, in particular, some types of uplink signals may be scheduled over a primary component carrier at the same time in which the UE is scheduled to transmit an SRS symbol over a secondary component carrier. If the uplink signal scheduled over the primary component carrier satisfies a criterion, then the UE may prioritize transmission of the uplink signal over the primary component carrier, and delay, or otherwise cancel, the scheduled transmission of the SRS symbol over the secondary component carrier.

You et al US (20180007667) teaches in the HD-FDD or TDD environment, PDSCH reception can be scheduled in a subframe in which a PUCCH for ACK/NACK transmission is transmitted, a guard period (e.g., guard subframe) in which a UE performs DL to UL switching to transmit the PUCCH for ACK/NACK transmission, or a guard period (e.g., guard subframe) in which a UE performs UL to DL switching for DL reception after PUSCH transmission. In this case, the present invention proposes that a UE operates according to the following priority rules.
None of these references, taken alone or in any reasonable combination, teach the claims as amended “determining that a guard period, related to antenna switching for the transmission of the SRS, is configured adjacent in time to a SRS resource among the at least one SRS resource, wherein based on the guard period being configured adjacent in time to the SRS resource, and based on, the guard period overlapping  in time with at least one  physical uplink control channel (PUCCH) symbol which is to be used for transmitting a PUCCH:  a priority rule between the PUCCH and the guard periodin conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478